           Case 1:21-mc-00170-VEC Document 2 Filed 02/05/21 Page 1 of 1


                                                                   USDC SDNY
                                                                   DOCUMENT
UNITED STATES DISTRICT COURT
                                                                   ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK
                                                                   DOC #:
KALUP SOMARGE,                                                     DATE FILED: 2/5/2021

                              Plaintiff
                                                                     21-MC-170 (VEC)
                      -against-
                                                                          ORDER
NEW YORK STATE REVENUE
DEPARTMENT,

                              Defendant.

VALERIE CAPRONI, United States District Judge:

         WHEREAS Plaintiffs filed this pro se action as a purported miscellaneous case (Dkt. 1);

         WHEREAS Plaintiffs’ complaint does not fit any of the listed categories of miscellaneous

matters;

         IT IS HEREBY ORDERED THAT:

         1. The Clerk of Court is directed to open this case as a new unassigned civil action.

         2. The Clerk of Court is directed to terminate any pending motions and administratively

            close this miscellaneous case.

         The Clerk of Court is directed to mail a copy of this order to Plaintiff.



SO ORDERED.

Dated:     February 5, 2021
           New York, New York

                                                               VALERIE CAPRONI
                                                             United States District Judge
